Title: To James Madison from Anthony Merry, 15 September 1804
From: Merry, Anthony
To: Madison, James


Sir,
Philadelphia September 15th. 1804.
I received a Letter from Mr. Wagner, dated the 29th. of last Month, inclosing sundry Documents said to prove that William Blake, and Samuel Robbins, or Robinson or Robertson, who were stated to be detained on board His Majesty’s Ship Cambrian, and John Holmes, said to be also detained on board His Majesty’s Ship Leander, as impressed Men, are Citizens of the United States, and, therefore, requesting me to use my good Offices for procuring their Release.
I lost no Time, Sir, in transmitting the Documents abovementioned to His Majesty’s Consul General at New York, in Order that they might be communicated, together with the Request from your Office, to the Captains of the said Ships, and I have now the Honor to send you inclosed Copies of the Answers which the latter have made on the Subject, by which you will perceive the Circumstances that are alleged respecting William Blake, that Samuel Robbins, or Robinson or Robertson, is at present absent from the Cambrian Frigate, which puts it out of Captain Bradley’s Power to identify his Person by the Description given of him in the Document, whilst an Observation, which would seem to be just, is made upon the Singularity of the Individuals who have sworn to a Knowledge of his Person not being acquainted with his real Name, and that there is a Person named Holme on board the Ship Leander, who is a Swede by Birth, who does not claim any Protection as an American Citizen, and who declares that he has never been at New-Port, and whose Person, moreover, does not answer to the Description given in the Document which relates to John Holmes, from all which Circumstances it would appear that he cannot be the Person for whom Inquiry has been made. I have the Honor to be, with high Respect and Consideration, Sir, Your most obedient humble Servant
Ant: Merry.
 